                                                                                 DISTRICT OF OREGON
                                                                                     FILED
                                                                                    January 08, 2020
                                                                              Clerk, U.S. Bankruptcy Court



     Below is an opinion of the court.




                                                              _______________________________________
                                                                         DAVID W. HERCHER
                                                                        U.S. Bankruptcy Judge




                           UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF OREGON

In re                                                 Chapter 13

Jerome A. Smith and Valerie M. Smith,                 Case No. 19-30059-dwh13

                    Debtors.                          MEMORANDUM DECISION RE
                                                      SECURED CREDITOR DEERE &
                                                      COMPANY’S MOTION TO HAVE
                                                      COURT DETERMINE FEES

                                                      NOT FOR PUBLICATION

I.       Introduction

         Deere & Co. has moved for a determination that its claim includes attorney and appraisal

fees of $6,848.50 and directing debtors, Jerome A. Smith and Valerie M. Smith, to pay the fees.

         For the reasons that follow, I find that Deere’s claim includes fees of $5,683, which must

be paid as part of Deere’s secured claim in the manner required by the chapter 13 plan.




Page 1 –    MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
            MOTION TO HAVE COURT DETERMINE FEES

                        Case 19-30059-dwh13        Doc 75     Filed 01/08/20
II.     Facts

        A.      Plan

        The Smiths’ plan was confirmed on May 13, 2019. 1 It sets Deere’s claim as of the

petition date at $54,966.90 and requires payments “outside the plan” in a fixed monthly amount,

with annual interest of 7.5 percent “from the time of filing to the time of plan confirmation, and

thereafter.” The claim balance must be paid by January 31, 2023, which is also the deadline to

sell or refinance specified real property. Deere “may apply to the court for attorney fees, and the

court shall make the determination thereof.”

        B.      Deere’s fee claim

        On May 20, 2019, Deere filed its first Notice of Intent to Have Trustee Pay Fees. 2 On

June 10, the Smiths filed their objection to the first notice. 3

        On July 16, Deere filed its second notice of intent to have the trustee pay its fees 4 and its

Motion to Have Court Determine Fees. 5 The total amount sought in the motion, $6,848.50, is the

sum of lawyer fees of $5,967.50, $700 as the cost of an appraisal, and other costs of $181.

        On July 22, I denied the first notice without determining the reasonableness of the

requested fees or precluding Deere from seeking fee approval (or ruling on the motion). 6

        On August 6, the Smiths filed their objection to the second notice. 7




1
  Docket item (DI) 44.
2
  DI 46.
3
  DI 48.
4
  DI 54.
5
  DI 55.
6
  DI 56.
7
  DI 62.


Page 2 –     MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
             MOTION TO HAVE COURT DETERMINE FEES

                       Case 19-30059-dwh13           Doc 75        Filed 01/08/20
        On September 17, the Smiths filed their second objection to the second notice. 8 On

October 3, Deere filed its response to their objection to the motion. 9 The parties agreed to submit

the motion for my decision based on the briefs.

III.    Discussion

        A.      Statutes

        Under 11 U.S.C. § 506(a), 10 a creditor’s allowed claim secured by estate property is a

secured claim to the extent of the value of the creditor’s interest in the estate’s interest in the

property and otherwise an unsecured claim. Under section 506(b), to the extent that a claim is

over-secured—its collateral is worth more than its claim—the claim includes interest on the

claim and any reasonable fees, costs, or charges provided for under the agreement under which

the claim arose.

        Under section 1325(a)(5)(B)(ii), a condition of confirmation of a chapter 13 plan is that

the value, as of the plan’s effective date, of property to be distributed under the plan on account

of the claim is not less than the allowed amount of such claim. In other words, a plan proposing

to pay a secured claim over time must propose payment of an appropriate rate of interest.

        B.      Issues

        The parties agree that Deere is entitled to reasonable attorney fees because its claim is

oversecured (and, implicitly, because it has a contractual right to fees). They also agree that

$5,683 is the limit of Deere’s fees. 11 Their disputes are limited to the reasonableness of certain

fee items and the timing and manner of the payment of any allowed fees.



8
  DI 67.
9
  DI 70.
10
   Other section references are also to sections of title 11.
11
   DI 70 at 7.

Page 3 –     MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
             MOTION TO HAVE COURT DETERMINE FEES

                         Case 19-30059-dwh13         Doc 75     Filed 01/08/20
          C.       Fee reasonableness

          The Smiths challenge Deere’s fees for three categories of services: (1) the stay-relief

motion that Deere filed on February 7, 2019, and related items; (2) the appraisal of Deere’s

collateral; and (3) the continuation of negotiation after Deere’s management allegedly revoked

an agreement for the resolution of Deere’s confirmation objection.

                   1.    Stay relief

          The Smiths argue that Deere’s motion for relief from stay was unnecessary because it

already had a pending plan-confirmation objection that raised the same issues. 12 Deere responds

that the stay-relief motion was justified because Deere reasonably feared that its collateral was

not fully accounted for, might be missing, might not be insured, and was not necessary to the

Smiths’ reorganization. The challenged fees amount to $852.50 spread over a month.

          I don’t agree that the motion raised only issues that had already been raised in the

confirmation objection. Nor would that necessarily make the motion unjustified even if it were

true. A creditor can’t get relief from the automatic stay by objecting to confirmation. If Deere

believed itself entitled to stay relief, it had to file the motion.

          It’s true that Deere ultimately persuaded the Smiths to agree that it was over-, rather than

undersecured. But I can’t say that Deere was unreasonable in taking the precaution of filing its

motion based on the belief that some of its collateral was absent or uninsured—which was

plausible given what Deere knew at the time. And, given the relatively modest amount of the

fees in comparison to the size of the claim, the fees were reasonable.




12
     DI 67 at 1.


Page 4 –       MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
               MOTION TO HAVE COURT DETERMINE FEES

                        Case 19-30059-dwh13           Doc 75      Filed 01/08/20
                 2.    Appraisal

        The Smiths argue that Deere incurred unjustified fees between February 25 and April 16,

2019, relating to a dispute about the value of Deere’s collateral. 13 The core of their argument is

that Deere wasted time by hiring “an admittedly unqualified appraiser ([Ron] Keyser)” and not

hiring a “qualified appraiser” until much later. 14 They then argue that essentially everything that

Deere’s counsel did relating to the valuation dispute before hiring the new appraiser was not

cost-justified. 15

        Deere does not admit that Keyser was unqualified. It says only that, after providing Deere

with information about the collateral’s value, Keyser later told Deere that his employer would

not allow him to testify about the value of the equipment. Deere also argues that it did make

some use of Keyser’s information, specifically by “us[ing] his analysis to try to convince

debtors’ counsel that there was equity,” i.e., that Deere was oversecured. 16

        Even if Deere had known all along that Keyser’s valuation would not be usable as

evidence—which Deere does not admit and which does not appear to be true—it would not

follow that the fees should be disallowed for that reason alone. Information about the facts in

dispute (such as the collateral’s value) is useful to a secured creditor even if it comes in a form

that can’t be used as evidence. If Keyser had told Deere that the equipment really was worth as

little as the Smiths believed, Deere might have decided that its position was untenable and taken

a different approach. Instead, Keyser apparently confirmed Deere’s view that there was equity in




13
   DI 67 at 2.
14
   Id.
15
   Id.
16
   DI 70 at 4.

Page 5 –    MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
            MOTION TO HAVE COURT DETERMINE FEES

                      Case 19-30059-dwh13          Doc 75      Filed 01/08/20
the equipment and armed Deere with information that it could use to try to convince the Smiths

that its position was justified.

        Based on the information I have, I can’t conclude that Deere’s dealings with Keyser were

not cost-justified—even if I assume, contrary to appearances, that Deere knew all along that

Keyser would refuse to testify.

        Eventually, Deere hired a different appraiser, Greg Duff. 17 Deere’s fee itemization

suggests that it hired Duff in the expectation that it would need an expert witness for the

confirmation hearing. 18 Before Deere and the Smiths managed to settle its confirmation

objection, it was sensible for Deere to prepare for a contested hearing at which it would have to

present expert testimony to support its position on the value of the collateral. Knowing that

Keyser was unwilling or unable to testify, Deere acted reasonably in hiring another appraiser. It

doesn’t follow that the decision to hire Keyser in the first place was unreasonable or unjustified.

        According to the itemization, about two weeks elapsed between Keyser’s refusal to

testify and Deere’s decision to hire another appraiser, and another month went by before Deere

hired Duff. 19 The itemization shows that Deere’s lawyer was then exchanging information with

Deere and the Smiths’ lawyer. It’s possible that the settlement would have been reached sooner if

Deere had hired a new appraiser immediately after learning that Keyser would not testify, but it’s

not obvious that this would have been the result, and I can’t conclude that Deere delayed

unreasonably. Deere did not receive the Smiths’ appraisal report until March 21, 2019 20—three

weeks after Keyser bowed out. Until that time, for all Deere knew, the Smiths’ valuation might



17
   Claim 10-2 at PDF p. 10.
18
   Claim 10-2 at PDF pp. 9-10.
19
   Claim 10-2 at PDF pp. 8-10.
20
   Claim 10-2 at PDF p. 9.

Page 6 –   MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
           MOTION TO HAVE COURT DETERMINE FEES

                       Case 19-30059-dwh13         Doc 75     Filed 01/08/20
have turned out to be so close to Keyser’s that the parties could reach agreement without another

appraisal.

          I grant that Deere could have saved time and fees by hiring Duff instead of Keyser from

the beginning. But the information I have shows that Deere was acting reasonably based on what

it knew at the time and making reasonable adjustments to its strategy as new information came to

its attention.

          The total fee amount in this category, $1,072.50, is again modest in comparison to the

size of the claim and is reasonable.

                   3.    Revocation of “agreement”

          Finally, the Smiths complain that “Deere headquarters” revoked a “final, agreed

settlement” that the parties’ lawyers had reached on April 29. 21 They argue that Deere should not

recover the $247.50 it requests for the “revocation and renegotiation.” 22

          Because the Smiths never argued that Deere was bound by the supposedly final

agreement of April 29, I interpret their argument to mean that Deere’s lawyer did not have

Deere’s final approval of the settlement and that Deere ultimately rejected it. If so, the

“revocation and renegotiation” was really just the final step in the negotiation of the settlement

that the parties finally incorporated into the confirmation order. It’s a litigant’s prerogative to

reject an agreement that its lawyer recommends and to continue the negotiation until an

acceptable agreement is reached. Deere argues without contradiction that the final agreement

was more favorable to it than the version it rejected.




21
     DI 67 at 2.
22
     Id.

Page 7 –     MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
             MOTION TO HAVE COURT DETERMINE FEES

                        Case 19-30059-dwh13         Doc 75     Filed 01/08/20
          I can’t deem the $247.50 in fees inherently unreasonable just because they were incurred

after the lawyers had reached what they thought was a final agreement. There is no rule that the

negotiating process must stop at that point or that fees incurred in further negotiations are

automatically unreasonable. And the Smiths don’t point to any specific facts that would justify a

finding that the final round of negotiation was any less reasonable than any other part of the

process.

                   4.     Reasonable fee amount

          For all of the foregoing reasons, I find that the entire amount of the requested fees—

$6,848.50—is reasonable. That the total fee amount is not out of proportion to the total amount

of the claim, $54,966.90 on the petition date, supports my conclusion that Deere’s lawyer has

exercised good billing judgment and has not charged fees that would have seemed excessive to a

client that is paying its own lawyer.

          Deere has agreed that the fee amount must be reduced to $5,683. That agreement

presumably reflects the operation of section 506(b), under which a secured claim includes

reasonable fees, but only to the extent the claim is oversecured.

          D.       Timing of payment of, and interest on, fee claim

          Deere asks that its allowed fees “be paid immediately, or if not immediately, in monthly

installments of at least $500 each with interest at 7.5% consistent with the rate set forth in the

Order Confirming Plan and Resolving Motions.” 23 The Smiths ask that any allowed fees be

payable “at the time of the sale/refinance that the confirmed Plan requires in January, 2023,

without interest.” 24 I decline both requests.



23
     DI 70 at 8.
24
     DI 67 at 3.

Page 8 –       MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
               MOTION TO HAVE COURT DETERMINE FEES

                         Case 19-30059-dwh13        Doc 75     Filed 01/08/20
          The plan governs when the Smiths’ must pay Deere’s claim. Assuming that, even without

any fees, some amount of the claim would remain to be paid on the balloon date of January 31,

2023, the practical effect of allowance of any fees is to require fee payment on the balloon date.

Deere has suggested no authority for me to require fee payment sooner than the plan requires.

          The plan also governs the question of interest. Under the plan, Deere’s claim accrues

interest at the annual rate of 7.5 percent even after confirmation. The interest accrual was

presumably added to accommodate the requirement of section 506(b) that Deere’s oversecured

claim include postpetition contract-rate interest as of the plan’s effective date and the

requirement of section 1325(a)(5)(B)(ii) that postconfirmation payments on the secured claim

have a value, as of the effective date, equal to the secured claim. In any case, the confirmed plan

binds both parties. 25

          Allowance of fees in favor of Deere will result in an increase in the amount of its secured

claim as of the date of the allowance order. Under the plan, the increase in the amount of the

claim will bear interest at the plan rate from entry of the allowance order. Because interest will

accrue automatically under the plan, it is unnecessary for me to separately order payment of

interest on the fees.

IV.       Conclusion

          Deere’s requested fees are reasonable. I will allow the fees at the reduced amount of

$5,683.

          The fees are part of Deere’s secured claim, and the plan governs when the Smiths must

pay the entire claim and the accrual of interest on the claim, so I will not separately address those

subjects in the fee-allowance order.


25
     United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260 (2010).

Page 9 –     MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
             MOTION TO HAVE COURT DETERMINE FEES

                         Case 19-30059-dwh13        Doc 75     Filed 01/08/20
     I will prepare and enter an order.

                                          ###




Page 10 – MEMORANDUM DECISION RE SECURED CREDITOR DEERE & COMPANY’S
        MOTION TO HAVE COURT DETERMINE FEES

                   Case 19-30059-dwh13     Doc 75   Filed 01/08/20
